DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Response to Amendment
The Amendment filed on 02/11/2022 has been entered. Claims 1-13 and 21-27 remain pending in the application with claims 9-10 are withdrawn from further consideration as being drawn to an nonelected species. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11-13, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2017/0069850) (Hwang) in view of Cheng et al (Chem Mater Chem 2008 20 413-422) (Cheng).
In reference to claim 1-8, 11-13, and 21-24, Hwang teaches an organic electroluminescent device comprising a first and second electrode, an emission layer between the electrodes, an electron transport region between the emission layer and the second electrode and a hole transport region between the first electrode and the emission layer and comprising a compound of formula 1 as shown below (Hwang abstract, [0027] [0009])


    PNG
    media_image1.png
    309
    445
    media_image1.png
    Greyscale


for example wherein in the formula 1, X1 and X2 are each S [0011]-[0012], R1 and R2 are each a group of formula 2 [0017], wherein in each formula 2, a3 is 0, Ar-3 is a substituted fluorenyl group wherein the substituents are methyl [0053]; [0018]-[0019], and Ar4 is a substituted biphenyl wherein the substituents are a C2 alkenyl group [0053]; [0018]-[0019], R3 to R6 are each hydrogen [0017]. 

Hwang discloses the compound of formula 1 that encompasses the presently claimed compound of Formula 1, including wherein in the formula 1, X1 and X2 are each S, R1 and R2 are each a group of formula 2, wherein in each formula 2, a3 is 0, Ar-3 is a substituted fluorenyl group wherein the substituents are methyl, and Ar4 is a substituted biphenyl wherein the substituents are a C2 alkenyl group, R3 to R6 are each hydrogen. Each of the disclosed substituents from the substituent groups of Hwang are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1 to provide the compound described above, which is both disclosed by Hwang and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Hwang teaches the compound and teaches that it is applied through a spin coating method involving heating to elevated temperatures in a range that would necessarily induce crosslinking of styrene groups (Hwang [0168]) but does not specifically mention the crosslinking of the hole transport region material.

With respect to the difference, Cheng teaches, in analogous art, the use of styrene groups for the crosslinking of hole transport materials and methods for such application in organic light emitting devices in order to overcome interfacial mixing cause by solution processing (Cheng p413 to p 414 col 1)  and while Cheng exemplifies its use in specific materials that are not those of Hwang, Cheng specifically states that this crosslink strategy can be generally useful with various hole transport materials to realize high power efficiency (p 420 col 1 para 1). 

In light of the motivation of using the styrene crosslinking of Cheng as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the styrene crosslinking as described by Cheng in order to stabilize the hole transport layer with respect to solution processing and realize high power efficiency and thereby arrive at the claimed invention. 

For Claim 1: Reads on a device with the claimed structure wherein, R3 and R4 are each C2 alkenyl, a and b are each 0, R1 and R2 are each substituted fluorenylene, L3 and L4 are each biphenyl, c and d are each 1.
For Claim 2-5: Reads on wherein R1 and R2 are each dimethyl substituted fluorenyl. 
For Claim 6-7: Reads on wherein R3 and R4 are each ethylenyl. 
For Claim 8: Reads on wherein a and b are each 0. 
For Claim 11-12: Reads on wherein c and d are each 12 and L3 and L4 are each biphenyl. 
For Claim 13: Reads on 
    PNG
    media_image2.png
    237
    256
    media_image2.png
    Greyscale
. 
For Claim 21: Reads on wherein R1 and R2 are each substituted fluorenylene. 
For Claim 22: Reads on wherein R1 and R2 are each substituted fluorenylene
For Claim 23: Reads on wherein R3 and R4 are each C2 alkenyl. 
For Claim 24: Reads on L3 and L4 are each biphenyl. 


In reference to Claim 25, Hwang in view of Cheng teaches the device as described above for claim 1 and further teaches that the hole transport region comprises a hole injection layer and a hole transport layer wherein the hole transport layer includes the compound of formula 1 and does not further comprise a charge-generation material (Hwang [0009]).

While Hwang in view of Cheng does not exemplify a device with each of the recited features, it would have been obvious to the ordinarily skilled artisan to have used the layer configuration taught by Hwang in the device described therein in the absence of unexpected results. 


In reference to claim 26, Hwang in view of Cheng teaches the device as described above for claim 25 and further teaches that the hole transport region, e.g. the hole injection layer, can additionally include other known materials including TPD as shown below (Hwang [0171]) that reads on the instantly claimed structures. 

While Hwang in view of Cheng does not exemplify a device with each of the recited features, it would have been obvious to the ordinarily skilled artisan to have used the layer configuration taught by Hwang in the device described therein in the absence of unexpected results. 


    PNG
    media_image3.png
    134
    266
    media_image3.png
    Greyscale


For Claim 26: Reads on 
    PNG
    media_image4.png
    124
    185
    media_image4.png
    Greyscale
 wherein n is 2, e is 1 and R11 is methyl.


In reference to Claim 27, Hwang in view of Cheng teaches the device as described above for claim 1 and further teaches that the hole transport region comprises a hole injection layer and a hole transport layer wherein the hole injection layer includes the compound of formula 1 and further comprises a charge-generation material (Hwang [0009]).

While Hwang does not expressly state that the charge generation material is a host or that the compound of formula 1 is a dopant, however these terms are not particularly limiting in the art. The recitation of a specific name for the materials function does not differentiate it from the prior art. 

While Hwang in view of Cheng does not exemplify a device with each of the recited features, it would have been obvious to the ordinarily skilled artisan to have used the layer configuration taught by Hwang in the device described therein in the absence of unexpected results. 

Claims 1-8, 11-13 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2017/0069850) (Hwang) in view of Brown et al (US 2013/0324716) (Brown).

In reference to claim 1-8, 11-13 and 21-24, Hwang teaches an organic electroluminescent device comprising a first and second electrode, an emission layer between the electrodes, an electron transport region between the emission layer and the second electrode and a hole transport region between the first electrode and the emission layer and comprising a compound of formula 1 as shown below (Hwang abstract, [0027] [0009])


    PNG
    media_image1.png
    309
    445
    media_image1.png
    Greyscale


for example wherein in the formula 1, X1 and X2 are each S [0011]-[0012], R1 and R2 are each a group of formula 2 [0017], wherein in each formula 2, a3 is 0, Ar-3 is a substituted fluorenyl group wherein the substituents are methyl [0053]; [0018]-[0019], and Ar4 is a substituted biphenyl wherein the substituents are a C2 alkenyl group [0053]; [0018]-[0019], R3 to R6 are each hydrogen [0017]. 

Hwang discloses the compound of formula 1 that encompasses the presently claimed compound of Formula 1, including wherein in the formula 1, X1 and X2 are each S, R1 and R2 are each a group of formula 2, wherein in each formula 2, a3 is 0, Ar-3 is a substituted fluorenyl group wherein the substituents are methyl, and Ar4 is a substituted biphenyl wherein the substituents are a C2 alkenyl group, R3 to R6 are each hydrogen. Each of the disclosed substituents from the substituent groups of Hwang are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1 to provide the compound described above, which is both disclosed by Hwang and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Hwang teaches the compound and teaches that it is applied through a spin coating method involving heating to elevated temperatures in a range that would necessarily induce crosslinking of styrene groups (Hwang [0168]) but does not specifically mention the crosslinking of the hole transport region material.

With respect to the difference, Brown teaches, in analogous art, the use of related hole transport materials with similar ring systems and structures to the compound of Hwang, for example the compound PLX-9-B as shown below including intractability groups for crosslinking that can be crosslinked in the device (Brown [0012] [ 0144] [0511]-0521]) to provide a material that is chemically and solvent resistant (Brown [0216]-[0225]). 

    PNG
    media_image5.png
    285
    449
    media_image5.png
    Greyscale

In light of the motivation of using the intractable group crosslinking of Brown as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the intractable group crosslinking as described by Brown in order to provide a hole transport layer that is chemically and solvent resistant and thereby arrive at the claimed invention. 

For Claim 1: Reads on a device with the claimed structure wherein, R3 and R4 are each C2 alkenyl, a and b are each 0, R1 and R2 are each substituted fluorenylene, L3 and L4 are each biphenyl, c and d are each 1.
For Claim 2-5: Reads on wherein R1 and R2 are each dimethyl substituted fluorenyl. 
For Claim 6-7: Reads on wherein R3 and R4 are each ethylenyl. 
For Claim 8: Reads on wherein a and b are each 0. 
For Claim 11-12: Reads on wherein c and d are each 12 and L3 and L4 are each biphenyl. 
For Claim 13: Reads on 
    PNG
    media_image2.png
    237
    256
    media_image2.png
    Greyscale
. 
For Claim 21: Reads on wherein R1 and R2 are each substituted fluorenylene. 
For Claim 22: Reads on wherein R1 and R2 are each substituted fluorenylene
For Claim 23: Reads on wherein R3 and R4 are each C2 alkenyl. 
For Claim 24: Reads on L3 and L4 are each biphenyl. 


In reference to Claim 25, Hwang in view of Brown teaches the device as described above for claim 1 and further teaches that the hole transport region comprises a hole injection layer and a hole transport layer wherein the hole transport layer includes the compound of formula 1 and does not further comprise a charge-generation material (Hwang [0009]).

While Hwang in view of Brown does not exemplify a device with each of the recited features, it would have been obvious to the ordinarily skilled artisan to have used the layer configuration taught by Hwang in the device described therein in the absence of unexpected results. 


In reference to claim 26, Hwang in view of Brown teaches the device as described above for claim 25 and further teaches that the hole transport region, e.g. the hole injection layer, can additionally include other known materials including TPD as shown below (Hwang [0171]) that reads on the instantly claimed structures. 

While Hwang in view of Brown does not exemplify a device with each of the recited features, it would have been obvious to the ordinarily skilled artisan to have used the layer configuration taught by Hwang in the device described therein in the absence of unexpected results. 


    PNG
    media_image3.png
    134
    266
    media_image3.png
    Greyscale


For Claim 26: Reads on 
    PNG
    media_image4.png
    124
    185
    media_image4.png
    Greyscale
 wherein n is 2, e is 1 and R11 is methyl.


In reference to Claim 27, Hwang in view of Brown teaches the device as described above for claim 1 and further teaches that the hole transport region comprises a hole injection layer and a hole transport layer wherein the hole injection layer includes the compound of formula 1 and further comprises a charge-generation material (Hwang [0009]).

While Hwang does not expressly state that the charge generation material is a host or that the compound of formula 1 is a dopant, however these terms are not particularly limiting in the art. The recitation of a specific name for the materials function does not differentiate it from the prior art. 

While Hwang in view of Brown does not exemplify a device with each of the recited features, it would have been obvious to the ordinarily skilled artisan to have used the layer configuration taught by Hwang in the device described therein in the absence of unexpected results. 

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786